UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6808


FREDDIE RICHARD JONES,

                Petitioner - Appellant,

          v.

DENNIS BUSH, Warden Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Terry L. Wooten, Chief District
Judge. (0:14-cv-01760-TLW)


Submitted:   October 26, 2015              Decided:   November 23, 2015


Before MOTZ and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddie Richard Jones, Appellant Pro Se.    Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Freddie Richard Jones seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The   district       court   referred     this   case        to   a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                            The magistrate

judge recommended that the petition be dismissed as untimely and

advised Jones that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,       766   F.2d     841,   845-46      (4th    Cir.         1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                  Jones has waived appellate

review    by    failing      to   file   objections      after        receiving      proper

notice.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are    adequately       presented      in    the     materials      before

this court and argument would not aid the decisional process.

                                                                               DISMISSED



                                           2